DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 25 January 2021 has been entered.  Claims 1-17 remain pending in the application.  Claims 18-20 have been canceled.  New claim 21 has been added.  Claims 11-17 were previously withdrawn as being directed to a nonelected invention.  
Election/Restrictions
Newly added claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it is drawn to a method of operating a plural component applicator, and the method can be performed using an applicator that is not configured for use with a second component.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Books et al. (US 4,117,551).
Regarding claim 1, Books teaches a plural component applicator (14) comprising: 
a first component inlet (28) configured to receive a first component from a first delivery line (19, see figs. 1, 3); 
a second component inlet (27) configured to receive a second component from a second delivery line (20, see figs. 1, 3); 
a nozzle (70) comprising a first component nozzle inlet (77), a second component nozzle inlet (76); and a nozzle outlet (72) configured to expel a mixture of the first component and the second component (col. 4, ln. 66-68, fig. 3), and,
a valve (25/37/38/90) configured to actuate between an opened position (position of fig. 3 with elements 37 and 39 in the unseated positions) and a closed position (position of fig. 4 with elements 38 and 39 in the seated positions);
wherein the valve in the opened position allows flow of the first component to the first component nozzle inlet (col. 4, ln. 3-6), the second component to the second component nozzle inlet (col. 4, ln. 3-6) and restricts an air flow to the first component nozzle inlet (col. 6, ln. 13-18; fig. 3 - when element 90 is seated, no purge fluid flows; additionally, even if element 90 is open, when elements 38 is 
wherein the valve in the closed position restricts flow of the first component and the second component to the nozzle (col. 4, ln. 3-6; fig. 4) and allows at least a portion of the air flow to the first component nozzle inlet in a downstream direction that is towards the nozzle outlet (col. 6, ln. 18-22; fig. 4). 
Regarding claim 2, Books teaches the plural component applicator of claim 1, and further wherein the valve comprises a first component plug (40) configured to seal a first component valve inlet (42) of the valve when the valve is in the closed position (col. 4, ln. 7-11); and a second component plug (39) configured to seal a second component valve inlet (41) of the valve when the valve is in the closed position (col. 4, ln. 7-11).
Regarding claim 3, Books teaches the plural component applicator of claim 1, and further wherein the valve comprises a nozzle atomization path (91/67/76) that directs a second portion of the air flow to the nozzle outlet (figs. 3, 4) when the valve is in the opened position and a third portion of the air flow to the nozzle outlet when the valve is in the closed position (col. 3, ln. 50-53; col. 5, ln. 47-49; figs. 3, 4 - air flow is controlled independently of the valve; therefore, when the valve is closed 
Regarding claim 4, Books teaches the plural component applicator of claim 3, and further wherein the valve comprises a first air path inlet (132) fluidically coupled to the first component purge path (figs. 3, 4), the first air path inlet being configured to receive the air flow when the valve is in the closed position (col. 3, ln. 50-53; col. 5, ln. 47-49); and a second air path inlet (131) fluidically coupled to the nozzle atomization path (figs. 3, 4), the second air path inlet being configured to receive the air flow when the valve is in the opened position (col. 3, ln. 50-53; col. 5, ln. 47-49).
Regarding claim 5, Books teaches the plural component applicator of claim 1, and further wherein the valve comprises a second component purge path (91/67/76) configured to direct at least a second portion of the air flow to the second component nozzle inlet (fig. 3).
Regarding claim 6, Books teaches the plural component applicator of claim 1, and further wherein the nozzle comprises a maze (71) configured to mix the first component and the second component in the nozzle (col. 4, ln. 44-47; fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Books in view of Brown (US 5,529,245).
claim 7, Books discloses the plural component applicator of claim 6.  Books further teaches wherein the maze comprises a helical wall disposed about a center post (col. 4, ln. 44-45; fig. 3).  Books does not disclose wherein the maze comprises a first wall and a second wall disposed about the center post, and wherein the center post comprises an air inlet configured to receive the air flow from the valve and an air outlet configured to direct at least a portion of the air flow to the nozzle outlet at a point downstream from the first wall and the second wall.
Brown teaches a plural component applicator (10) comprising a nozzle (24) configured to receive, mix and deliver a first component (via 122) and a second component (via 126) through a nozzle outlet (col. 8, ln. 1-5; fig. 8 - outlet is 118), and further wherein the nozzle comprises a maze (75) that comprises a first wall (85) and a second wall (89), both the first wall and the second wall disposed about a center post (fig. 8 - center post is 79), wherein the center post comprises an air inlet (124) configured to receive an air flow from the valve (col. 7, ln. 21-24) and an air outlet (83) configured to direct at least a portion of the air flow to the nozzle outlet at a point downstream from the first wall and the second wall (fig. 8).  Brown further teaches that such a maze structure provides an excellent propellant action using low viscosity materials and low pressure gas (col. 8, ln. 25-27).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plural component applicant of Books to comprise the nozzle with a maze having the specific structure taught by Brown since such a maze was known to provide an excellent propellant action using low viscosity materials and low pressure gas.  
Regarding claim 8, .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Books in view of Tudor et al. (US 6,062,492).
Books discloses the plural component applicator described regarding claim 1.  Books does not disclose wherein the nozzle comprises a first portion configured to direct flow of the first component and the second component in a rotational first direction, and 12a second portion disposed downstream from the first portion configured to direct flow of the first component and the second component in a rotational second direction opposite of the rotational first direction.
Tudor teaches a plural component applicator (10) comprising a nozzle (12) configured to receive, mix and deliver a first component and a second component through a nozzle outlet (fig. 2 - outlet is 22e), and further wherein the nozzle comprises a first portion (26) configured to direct flow of the first component and the second component in a rotational first direction (col. 3, ln. 25-28; fig. 8), and 12a second portion (28) disposed downstream from the first portion configured to direct flow of the first component and the second component in a rotational second direction opposite of the rotational first direction (col. 3, ln. 25-28; fig. 8).  Tudor further teaches that a nozzle having such an arrangement produces a homogenous mix of the plural components (col. 9, ln. 9-13).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of Books to comprise a first portion configured to direct flow of the first component and the second component in a rotational first direction, and 12a second portion disposed downstream from the first portion configured to direct flow of the first component and the second component in a rotational second direction opposite of the rotational first direction, as taught by Tudor, since such an arrangement was known to produce a homogenous mix of the plural components.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Books in view of Grigg et al. (US 6,158,624).
Books discloses the plural component applicator of claim 1, and further comprising a handle (26), a trigger (51) coupled to the valve (col. 4, ln. 17-23; fig. 2), such that actuation of the trigger actuates the valve from the closed position to the opened position (col. 4, ln. 17-23); and a trigger lock (62) coupled to the handle (fig. 2) and configured to prevent actuation of the trigger (col. 4, ln. 30-34).  Books does not disclose that the trigger lock is coupled to a side of the handle opposite from the trigger.  
Grigg teaches a plural component applicator (1, see col. 1, ln. 13-16) comprising a handle (5), a trigger (141) coupled to a valve, such that actuation of the trigger actuates the valve from the closed position to the opened position (col. 8, ln. 65 - col. 9, ln. 3), and a trigger lock (171) coupled to a side of the handle opposite from the trigger (fig. 1A), the trigger lock being configured to prevent actuation of the trigger (col. 9, ln. 34-39).    
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plural component applicator of Books to couple the trigger lock to a side of the handle opposite from the trigger, as taught by Grigg, since such an arrangement was known to allow a user to conveniently disengage the trigger lock when gripping the handle with a single hand and a single motion (see Grigg, figs. 1A, 1B).
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the interpretation of Books being used in the current rejection.  Therefore, Books is interpreted to teach each and every limitation of amended claim 1, as explained in the rejection above.  In particular, it is noted that the assembly of elements 25/37/38/90 of Books is interpreted to read on the limitation to the valve as claimed.  Element 25 of Books has separate inlets for each of the first component, second component, and purge 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752